Citation Nr: 1219586	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  04-28 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a schedular evaluation in excess of 50 percent for migraine headaches. 

2.  Entitlement to an extraschedular evaluation for migraine headaches.

3.  Entitlement to an evaluation in excess of 20 percent for intervertebral disc syndrome of the lumbar spine at L5-S1. 

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from September 1982 to October 1986, October 1989 to March 1990, and April 1990 to September 1990, and a period of active duty for training from July 20, 1992 to July 31, 1992. 

This matter arises before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that denied service connection for coronary artery disease, claimed as secondary to the service-connected migraine headaches and lumbar spine disability, and denied increased ratings for a psychiatric disability, migraine headaches, and a lumbar spine disability.  

As to the increased rating claim for a lumbar spine disability, the Board observes the Veteran had originally submitted a notice of disagreement in December 1997, as to an October 1997 rating decision that denied an increased evaluation for Veteran's low back disability, in pertinent part, but the RO did not promulgate a statement of the case.  Therefore, the Veteran's April 2005 substantive appeal was received within 60 days of the issuance of the statement of the case, thereby perfecting a timely appeal of the October 1997 denial of an increased rating for low back disability.  

In August 2005, the Veteran testified before the undersigned sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.  

The Veteran's claims file was transferred to the Atlanta, Georgia, VARO subsequent to February 2006, and that office transferred the case to the Board. 

Thereafter, the Board, in a June 2006 decision, denied entitlement to service connection for coronary artery disease, as well as entitlement to an evaluation in excess of 10 percent for adjustment disorder with mixed anxiety and depression.  In that decision, the Board also determined that it lacked jurisdiction to consider the issues of entitlement to service connection for a right knee disability and an initial evaluation in excess of 10 percent for adjustment disorder with mixed anxiety and depression addressed in a December 2001 rating decision.  The Board also remanded the issues of an increased rating for a skin disability and TDIU claim for the RO to issue a statement of the case, as VA had received the Veteran's timely notice of disagreement to an October 1997 rating decision in December 1997.  

Pursuant to the Board's June 2006 remand, the RO issued a statement of the case adjudicating the increased rating claim for a skin disability and the TDIU claim; however, the Veteran did not timely perfect an appeal.  

In July 2006, the Veteran filed a motion for reconsideration of the Board's June 2006 denial of service connection for coronary artery disease and an increased rating for psychiatric disability; and the Board's determination that it did not have jurisdiction to consider the issues of entitlement to service connection for a right knee disability and an initial rating in excess of 10 percent for psychiatric disability addressed in a December 2001 rating decision.  However, in August 2006, a Deputy Vice Chairman at the Board determined that the Board's June 2006 decision did not contain any obvious error and therefore, the Veteran's motion was denied.  

The case has since returned to the Board for further appellate consideration.

The Board notes further that the Veteran is unemployed.  The issue of entitlement to a TDIU has been recently raised by the Veteran since it was denied in an unappealed August 1999 rating decision.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Pursuant to Rice a claim for a TDIU is part of the increased evaluation claim currently before the Board and must be adjudicated as such.  As such, the TDIU claim has been added to the appeal as indicated above.

In this decision, the Board adjudicates the issue of entitlement to a higher schedular evaluation for migraine headaches and lumbar spine disability.  However, the issue of entitlement to an extraschedular evaluation for migraine headaches is addressed in the REMAND portion below, as is the issue of entitlement to a TDIU.  Both issues are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular evaluation for migraine headaches.  

2.  The Veteran's service-connected lumbar spine disability is currently manifested by intervertebral disc disease; forward flexion no worse than 40 degrees; and mild, at worse, radiculopathy of the right and left lower extremities.

3.  Prior to September 23, 2002, severe intervertebral disc disease of the lumbar spine with recurring attacks and intermittent relief was not objectively shown or more nearly approximated.  

4.  Effective September 23, 2002, and since September 26, 2003, there has been no evidence of incapacitating episodes, as defined by VA regulation, of intervertebral disc disease of the lumbar spine.  

5.  Prior to September 26, 2003, severe limitation of motion of the lumbosacral spine, or severe lumbar strain, had not been objectively shown.

6.  Effective September 26, 2003, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, has not been objectively shown.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 50 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2011). 

2.  The criteria for an evaluation in excess of 20 percent for intervertebral disc syndrome of the lumbar spine are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5293 (in effect as of September 23, 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5237, 5243 (in effect as of September 26, 2003, and thereafter).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication. To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VCAA also requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings are assigned.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this regard, the VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in June 2004, March 2009, September 2009,  February 2010,  May 2011, and March 2012.  Collectively, these letters informed her of what evidence was required to substantiate the claim, and of her and VA's respective duties for obtaining evidence.   The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of all VCAA notice, the claims were readjudicated by way of a statement of the case in March 2012.  

The Board acknowledges that the October 1997 rating decision that denied an increased rating for the Veteran's lumbar spine disability had already been decided prior to VCAA enactment in November 2000.  Nonetheless, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error.  Although notice was provided to the Veteran after the 1997 adjudication of the lumbar spine claim, the Veteran has not been prejudiced thereby.  The content of such notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to notify.  Not only has the Veteran been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices, but the actions taken by VA have essentially cured the error in the timing of notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's claims file contains her service treatment records, VA treatment records, a hearing transcripts, evidence provided by the National Personnel Records Center, and a vocational rehabilitation file.  Moreover the Board notes that the Veteran has undergone VA examinations in conjunction with her claims and is currently represented by a private attorney.  Significantly, neither she nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Legal Criteria - Claims for Higher Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board observes that the United States Court of Appeals for Veterans Claims (Court) recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010). 

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

III.  Analysis

a.  Migraine Headaches

Since February 18, 1994, the Veteran has been in receipt of a 50 percent evaluation for migraine headaches, pursuant to Diagnostic Code 8100.  38 C.F.R. § 4.124a (2011).   Under such code, migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are assigned a 50 percent evaluation.  If migraine headaches cause characteristic prostrating attacks occurring on an average of once a month over last several months, a 30 percent rating is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011). 

In May 2004, VA received the Veteran's claim of entitlement to an evaluation in excess of 50 percent for her migraine headaches.

In July 2004, the Veteran underwent a VA neurological examination.  The examiner indicated that the Veteran was alert and oriented times four.  She was able to spell 'world' forward to back.  Language domain was intact, and her registration and recall were 3/3.  Cranial nerves II-XII were also intact.  Motor examination was 5/5 throughout.  Deep tendon reflexes were 2+ and symmetric.  Sensation and light touch were symmetrically intact.  Coordination and gait were normal.  The examiner indicated that the Veteran's migraines were poorly controlled and that she meets the "IHSS" criteria for migraine headache with aura.  Referral to neurology department was recommended.   

According to a July 2010 VA neurological examination report, the Veteran indicated that she had the same frequency of headaches - estimated about 1 per week, lasting 2-3 days.  The examiner noted that the Veteran's migraine headache attacks were mostly prostrating, lasting longer than 2 days.  Computed tomography (CT) scan of the brain was normal.  Diagnosis was migraine headaches with aura.
The examiner noted that the Veteran's migraines had not significantly changed in years.  

Based on the foregoing, the medical evidence of record reflects that the Veteran experiences classic migraine headaches with aura, occurring 1-2 times per week.  However, the Board notes that there is no basis for an evaluation in excess of 50 percent under Diagnostic Code 8100, as such evaluation is the maximum allowable under that Code.  The Board finds no other relevant code sections under which to evaluate the Veteran's migraine headaches. 

Nonetheless, the issue of entitlement to an extraschedular evaluation will be addressed in the remand portion below.  In sum, the Board concludes that the Veteran is not entitled to a schedular evaluation in excess of 50 percent for her service-connected migraine headaches.  As the preponderance of the evidence is against the Veteran's claim for an increased schedular evaluation for migraine headaches, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).


b.  Lumbar Spine Disability

The Veteran also seeks a higher evaluation for her service-connected disc disease of the lumbar spine, which is currently evaluated as 20 percent disabling under Diagnostic Code 5243.  As noted above, the Veteran' claim for an increased rating for her lumbar spine disability has been pending since 1997.

During the pendency of the Veteran's appeal, the criteria for rating spine disabilities were amended twice.  Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome (IVDS).  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the changes to Diagnostic Code 5293 (now reclassified as Diagnostic Code 5243) for IVDS. 

The VA General Counsel  has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003). However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  The VA can apply only the earlier version of the regulation for the period prior to the effective date of the change. 

Under the former Diagnostic Code 5292, a 40 percent evaluation was provided for severe limitation of motion of the lumbar spine, a 20 percent evaluation for moderate limitation of motion of the lumbar spine, and a 10 percent evaluation for slight limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).
The words "moderate" and "severe" are not defined in the VA rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Additionally, the former Diagnostic Code 5295 provided a 10 percent evaluation for lumbosacral strain with characteristic pain on motion; a 20 percent evaluation for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; and a maximum evaluation of 40 percent for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of a functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40 (2011).

Prior to September 23, 2002, Diagnostic Code 5293 provided a 10 percent evaluation for mild IVDS; a 20 percent evaluation for IVDS when moderate with recurring attacks; a 40 percent evaluation for IVDS that is severe with recurring attacks and intermittent relief ; and a 60 percent evaluation for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  See 38 C.F.R. § 4.71, Diagnostic Code 5293 (2002).

Effective September 23, 2002, IVDS is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent); with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 2002).

Note 1 to this provision provides that for purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note 3 provides that if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

Effective September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 40 to 100 percent evaluation for unfavorable ankylosis of the spine. 

Diagnostic Code 5243 provides that IVDS (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The incapacitating episode rating scheme set forth in Diagnostic Code 5243 is nearly the same as that utilized in the 2002 version of Diagnostic Code 5293. 

Under the General Rating Formula for diseases and injuries of the spine, evaluations are assigned as follows: 

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

A 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 
A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and 

A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

In this case, by way of history, the Veteran was involved in a motor vehicle accident in July 1992 during a period of active duty for training.  In an October 1993 rating decision, the RO granted service connection for residuals of motor vehicle accident, which included a lumbar spine disability; a 10 percent evaluation was assigned, effective from August 1, 1992.  In a November 1996 rating decision, the RO increased the evaluation from 10 to 20 percent, effective from February 18, 1994.  Thereafter, in July 1997, the Veteran filed another increased rating claim for her lumbar spine disability.  

The evidence relevant to the severity of the Veteran's service-connected lumbar spine disability includes a June 1996 VA examination report.  It was noted that the Veteran was involved in a motor vehicle accident in 1992.  During the examination, the Veteran reported excruciating pain in the low back.  On examination, no postural abnormalities or fixed deformities were seen.  She had a normal lordotic curve.  Forward flexion of the low back was to 95 degrees; backward extension was to 35 degrees; and right and left lateral flexion was to 40 degrees; right and left rotation was to 35 degrees.  There was no objective pain on motion.  Bilateral patella and Achilles reflexes were active and equal.  X-rays of the lumbosacral spine were normal.  The examiner indicated that there was no evidence of a lumbar spine disability.  

In June 1996, the Veteran also underwent a VA neurological examination.  She reported radicular pain into the left lower extremity.  Motor examination revealed, in pertinent part, normal muscle mass, strength, and tone throughout except the left lower hamstring 4+/5, and iliopsoas 4/5.  Deep tendon reflexes revealed generalized hyporeflexia +1 with the exception of ankle jerks, which were 0 to 1 bilaterally.  Plantar responses were flexor bilaterally.  Sensory examination revealed intact sensation to all primary sensory modalities.  Gait and station, including walking on heels, toes, and tandem gait) were within normal limits.  Diagnosis was lower back pain and left lumbar radiculopathy.

An August 1996 magnetic resonance imaging (MRI) scan report showed evidence of degenerative disc changes at L5-S1.  

In a November 1996 rating decision, the RO increased the evaluation for the Veteran's lumbar spine disability, which was then recharacterized as intervertebral disc syndrome, from 10 to 20 percent, effective February 18, 1994.

Outpatient VA treatment records dated from January 1997 to November 1997 show continued complaints of low back pain.  

In January 1998, the Veteran underwent a VA examination of the spine.  Examination of the lumbosacral spine revealed forward flexion to 90 degrees with pain; extension to 15 degrees with pain; right and left lateral flexion to 40 degrees with pain; and right and left rotation to 35 degrees with pain.  There was pain in her hips and back at approximately 40 degrees, bilaterally.  She appeared to have full sensation in both extremities.  Impression was status-post motor vehicle accident with lumbar arthralgia.  

A January 1998 nerve conduction study of the left lower extremity showed borderline increase and asymmetrical left H-reflex.  The report indicated that the limited EMG study was borderline abnormal with isolated prolonged and asymmetrical left H-reflex which may represent a left S1 radiculopathy but in absence of needle evaluation of the lumbosacral paraspinal muscles, it could not be substantiated or refuted.  (see June 2009 VA examination and addendum report).

During the May 1999 VA neurological examination, the Veteran reported pain in her low back and into the left hip and down the leg.  

During the June 1999 VA general medical examination, the Veteran had a full range of lumbosacral spine motion with pain in all ranges of motion, except for left lateral flexion and left rotation.  She also had pain in her hips and back on straight leg raising.  Impression was degenerative disc disease, as seen on the MRI.  The examiner indicated that lumbar disc disease would be a contraindication to any job that required physical exertion or heavy lifting.  X-rays of the lumbar spine taken in June 1999 were normal; disc space heights were normal, and no fractures or dislocations were seen.

According to a June 2001 VA examination report, the Veteran reported constant pain in her low back with shooting pains down the back of her left lower extremity.  On examination, she was able to flex her lumbar spine to 90 degrees.  She would not attempt extension because of anticipated pain that it might cause.  Side bending was to 15 degrees, bilaterally.  Patella reflex on the right was absent, and 1+ on the left.  Achilles reflexes were absent, bilaterally.  Diagnosis was low back pain with radicular symptoms.

In June 2004, the Veteran underwent an additional VA examination of the spine.  She had 50 degrees of flexion, 30 degrees of hyperextension, and 30 degrees of lateral bending, bilaterally, and 40 degrees of rotation.  Heel and toe walking was normal.  There was no muscle spasm palpable in the low back.  There was tenderness of lumbosacral joint and sacroiliac joints.  The examiner indicated that the Veteran was somewhat difficult and that he could not get her to complete testing because lifting her leg approximately 10-15 degrees caused problems.  The examiner could not rock or flex the Veteran's extremities on her abdomen or extend either knee or foot well, while the Veteran was sitting in the upright position.  There were no deep tendon reflexes in the lower extremities.  The Veteran could not dorsiflex her toes against resistance.  There was no loss of sensation to light touch of either extremity.  The examiner noted that x-rays of the low back were unremarkable.  Diagnosis was low back syndrome.

A June 2005 VA examination was initially scheduled, but then cancelled by VA's Medical Administration Service (MAS).

In March 2009, a nerve conduction study showed a significant difference in the H-reflex between the right and left side.  Right side latency was prolonged.  PSW confined the S1 paraspinous muscles on EMG also conducted in March 2009.  Other test muscles were normal.  The findings were indicative of mild right S1 radiculopathy.

In June 2011, the Veteran underwent an additional VA examination of the spine.  She reported continued pain in her low back which she described as shooting, stabbing, aching, burning, throbbing, and severe in nature.  The Veteran felt that she experienced incapacitating episodes of spine disease.  On examination, the Veteran's spine was symmetrical in appearance.  There was no evidence of gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, or ankylosis of the thoracolumbar cervical spine.  There were no spasms, atrophy, guarding, pain with motion, or weakness of the thoracolumbar sacrospinalis.  Tenderness on both sides was present.  Flexion of the thoracolumbar spine was to 40 degrees, extension to 20 degrees; lateral flexion and rotation were to 20 degrees, bilaterally.  There was objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions or range of motion.  Reflexes, sensory examination, and motor examinations were all normal.    Muscle tone was normal.  Muscle atrophy was not present.  Lasegue's sign was not positive.  X-rays of the lumbar spine taken in conjunction with the examination showed evidence of mild to moderate diffuse osteopenia, and minimal to mild degenerative changes of the lumbosacral spine.  The examiner indicated that there were no incapacitating episodes due to IVDS.  

In June 2011, the Veteran also underwent a VA "peripheral nerves" examination.  Left knee and left ankle jerks were graded as 1+.   Right knee jerk was absent, and right plantar reflex (Babinski) was graded as 1+.  Reflexes in the upper extremities were normal.  Sensory examination of the upper and lower extremities was normal.  Bilateral hip flexion was graded as 4/5; left knee extension and flexion were graded as 3/5; right knee extension was graded as 4/5; right knee flexion was not recorded.

Right ankle dorsiflexion, ankle plantar flexion and great toe extension, were graded as 4/5.  Left ankle dorsiflexion was graded as 2/5, and left ankle plantar flexion and great toe extension were graded as 4/5.  Muscle tone was normal.  There was no muscle atrophy.   There was a gait abnormality - the Veteran moderately dragged her right leg.  There was an imbalance or tremor - the Veteran could not tandem walk.  There was no evidence of fasciculations.  The nerve disorder did not affect the function of any joint.  

An addendum report dated in November 2011 shows a diagnosis of mild to moderate degenerative joint disease of the lumbar spine.  

In January 2012, the RO asked a VA examiner to clarify certain findings set forth in the June 2011 examination report.  In response, a VA examiner confirmed the June 2011 findings and clarified that the Veteran is diagnosed with radiculopathy, not neuropathy.  

Based on the foregoing, the medical evidence shows that the Veteran's service-connected lumbar spine disability is primarily productive of disc disease at L5-S1, pain, some tenderness, and mild radiculopathy in the sciatic nerves of the right and left lower extremities.  Applying the criteria applicable prior to September 23, 2002, the Board finds that a higher evaluation is not warranted.  During the applicable time period, the Veteran's disc disease of the lumbar spine was productive of radicular pain, but as noted during a January 1998 VA examination, she appeared to have full sensation in her lower extremities.  A limited EMG study conducted in January 1998 of the left lower extremity was only borderline abnormal.  Left S1 radiculopathy was a consideration; however, at that point, radiculopathy was not a definitive diagnosis.  

Moreover, although the Veteran continued to report radicular pain during a May 1999 VA examination, her reflexes were symmetrical and normal at that time, as was her sensory examination as to pinprick, vibration, and position.  And, during the June 2001 VA examination, although the Veteran's Achilles reflexes were absent, bilaterally, as was her right patella reflex, she was able to forward flex to 90 degrees.  The Board finds that overall, severe disc disease had not been shown or more nearly approximated prior to September 23, 2002.  As such, an evaluation in excess of 20 percent is not warranted for the Veteran's disc disease under Diagnostic Code 5293 prior to September 23, 2002.

Additionally, the Board finds that an evaluation in excess of 20 percent is not warranted under the criteria for rating disc disease, effective September 23, 2002, and as of September 26, 2003.  Incapacitating episodes of disc disease of at least 4 weeks in the last 12 months is needed to assign a higher evaluation of 40 percent under the Diagnostic Codes 5293 and 5243.  For reference, VA regulations define an incapacitating episode as a period of acute signs and symptoms due to disc disease that requires bed rest prescribed by a physician and treatment by a physician.  Significantly, the record does not show that the Veteran's disc disease has required bed rest prescribed by a physician.  Thus, incapacitating episodes of disc disease of the lumbar spine have not been objectively shown.  In fact, the June 2011 VA examiner specifically noted that the Veteran had had no incapacitating episodes of disc disease of the lumbar spine.  Based on the foregoing, the Board concludes that a higher evaluation is not warranted based on any incapacitating episodes of disc disease.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect as of September 23, 2002); Diagnostic Code 5243 (in effect as of September 26, 2003, and thereafter).

The Board further finds that an evaluation in excess of 20 percent is not warranted based on orthopedic manifestations of the Veteran's lumbar spine disability under the former or revised criteria.  In this regard, prior to September 26, 2003, the Veteran exhibited forward flexion of the thoracolumbar spine to 90 degrees on VA examinations conducted in 1998, 1999, and 2001.  These findings represent normal forward flexion and are clearly not consistent with severe limitation of motion, even considering the Veteran's complaints of pain on motion.  As such, a higher evaluation of 40 percent under the former Diagnostic Code 5292 is not warranted.

The applicable evidence also does not show that the Veteran experienced severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Thus, a higher evaluation is not warranted under the former Diagnostic Code 5295.

Moreover, neither flexion of the thoracolumbar spine to 30 degrees or less, nor favorable ankylosis of the entire thoracolumbar spine have been objectively demonstrated so as to warrant a higher evaluation under the current general formula for rating orthopedic manifestations of lumbar spine disability.  In this regard, the applicable medical evidence shows forward flexion of the lumbar spine no worse than 40 degrees, as exhibited during the June 2011 VA examination.  Additionally, the June 2011 VA examination report specifically indicated that there is no evidence of ankylosis (favorable or unfavorable) of the thoracolumbar spine.  Thus, since September 26, 2003, a higher evaluation is not warranted under the general rating formula.  38 C.F.R. § 4.71a (as in effect as of September 26, 2003, and thereafter).

The Board acknowledges the Veteran's complaints of pain, objective evidence of some low back tenderness, as shown during VA examinations.  Moreover, objective evidence of pain following repetitive motion was seen during the 2011 spine examination; significantly, however there were no additional limitations after three repetitions of range of motion testing.  There was also no evidence of muscle spasms, atrophy, weakness, or guarding.  The Veteran's reflex, sensory, and motor examinations pertinent to the lower extremities were normal, as was her muscle tone.  Accordingly, the Board concludes that the currently assigned 20 percent evaluation contemplates any functional impairment that the Veteran may experience as a result of her service-connected lumbar spine disability.   
  
In a March 2012 rating decision, the RO granted service connection for radiculopathy of the right and left lower extremities, assigning separate noncompensable evaluations for each extremity under Diagnostic Code 8620, effective September 23, 2002, and separate 10 percent evaluations for each extremity, effective June 30, 2004.  The noncompensable evaluations were assigned based on the Veteran's complaints of radicular pain, without objective evidence of actual neurological impairment.  The 10 percent evaluations assigned since June 30, 2004, were based on evidence of decreased motor function shown on June 2004 VA examination report.  

The Veteran, to date, has not expressed disagreement with the recent evaluations or effective dates assigned for radiculopathy of either lower extremity.  Nonetheless, a higher evaluation for the Veteran's radiculopathy would not be warranted based on the evidence of record.  The Board notes that a 10 percent evaluation under Diagnostic Code 8620 is warranted for mild neuritis of the sciatic nerve, and a higher evaluation of 20 percent is warranted where there is moderate neuritis of the sciatic nerve.  38 C.F.R. § 4.124a (2011).  The record reflects that the current 10 percent evaluations for radiculopathy were assigned based on the most current evidence, to include the June 2011 VA examination report.  There is no medical evidence to support the next higher evaluation of 20 percent, as moderate neurological impairment of the sciatic nerves has not been objectively demonstrated in either lower extremity.  

The Veteran is competent to report her observable lumbar spine symptoms, such as pain and functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, she is not competent to provide an opinion on a medical matter, such as the nature and severity of her lumbar spine disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, although the Veteran's reports of symptoms have been considered, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Accordingly, the Board concludes that the currently assigned 20 percent evaluation, and separate 10 percent evaluations for radiculopathy of each lower extremity, appropriately reflects the extent of pain and functional impairment that the Veteran may experience as a result of her service-connected lumbar spine disability during the pendency of the claim.  No staged ratings are warranted.  As the preponderance of the evidence is against the Veteran's claim for an increased evaluation for her lumbar spine disability, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the service-connected lumbar spine disability.  Such disability is primarily productive of pain and some limited motion, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's lumbar spine disability and referral for consideration of extraschedular rating is not warranted. 

ORDER

Entitlement to a schedular evaluation in excess of 50 percent for migraine headaches is denied.
 
Entitlement to an evaluation in excess of 20 percent for intervertebral disc syndrome at L5-S1 is denied.


REMAND

Herein, the Board determined that a schedular evaluation in excess of 50 percent is not warranted for the Veteran's migraine headaches.  As indicated, the Court has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  See Thun, supra.

VA regulations provide that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2011). 

As early as 1996, the Veteran essentially indicated that her migraine headaches markedly interfered with her employment.  When the Veteran testified before a hearing officer in April 1996, she reported being tardy and missing days at work due to her headaches.  She indicated that she experienced migraine headaches once per week, on average.  She also stated that her employer was not happy that she had missed a lot of work and felt that she should retire; however she indicated that she could not afford to retire.  

In December 2009, the RO requested from the National Personnel Records Center (NPRC) all employment records including any disability determination and associated medical documents.  Received in June 2009 was the Veteran's federal personnel folder.   According to a "Record of Leave Data," dated in October 1996, the Veteran was absent without pay for 496.5 hours in 1996.  A "Notification of Personnel Action," dated in September 1996, indicates that the Veteran retired from the federal government as a civilian worker due to medical disability; however the type of disability was not specified.  Although the record reflects that she suffered from migraine headaches at that time, she also had other medical disabilities, to include non service-connected coronary artery disease, which required a bypass graft in 1997.  

The Board notes that, in February 2010, the Veteran's employee health records were received from the NPRC; however those records do not address the disability that led her to retire.   Unfortunately, the RO indicated that efforts to obtain any additional medical records associated with her retirement have been unsuccessful.  In a March 2012 memorandum, the RO determined that any other federal records from the NPRC for the period of federal employment with the VA Medical Center until 1996 are incomplete.  On remand, the Veteran should be given an additional opportunity to provide any medical records that she might have in her possession that pertain to her retirement.    

The medical evidence shows that the Veteran is unable to take Imitrex to treat her migraine headaches because of her heart disease.  Moreover, a July 2010 VA examiner indicated that the Veteran's migraine headaches with aura caused increased tardiness and absenteeism at work, memory loss, decreased concentration, inappropriate behavior, poor social interactions, difficulty following instructions, decreased mobility, vision difficulty, weakness or fatigue, and pain.  It was also noted that the migraine headaches affected the Veteran's usual daily activities such as cooking, doing household chores, shopping, driving, exercising, and going outside.  

Accordingly, the Board finds that the evidence suggests that referral for extraschedular consideration is in order as there is an indication that the Veteran's service-connected migraine headaches may result in marked interference with her employment.  Therefore, referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular rating consideration for service-connected migraine headaches is required.

Additionally, the Board notes that the Veteran is currently unemployed and is service-connected for a lumbar spine disability, migraine headaches, adjustment disorder with mixed anxiety and depression, radiculopathy of the right and left lower extremities, and lichen simplex chronicus.  

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war. It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  38 C.F.R. § 4.16(a) (2011). 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2011).

In this case, the Veteran is in receipt of a combined 70 percent evaluation for her service-connected disabilities, effective from June 30, 2004; such combined evaluation satisfies the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16.  Nonetheless, a determination must be made as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of her service-connected disabilities.   

On the Veteran's TDIU application, received in December 1997, she indicated that she last worked in April 1996 but became too disabled on account of both her migraine headaches and lumbar spine disability.  However, the current record reflects that in 1999, she was approved for VA vocational rehabilitation, and began a six-month "NPWE" training program in May 2005.  In December 2005, she became employed as an office manager with a financial service company, but did not like her job and wanted to start her own business.  There is some question as to whether she stopped working when she began her business, but in any event, her vocational rehabilitation case was closed in March 2006.  It was noted that the Veteran had been having some personal difficulties and health problems that were affecting her job performance.    

The Board notes that the examiner who conducted the July 2010 VA neurological examination indicated that the Veteran's migraine headaches caused increased tardiness, increased absenteeism, inappropriate behavior, poor social interactions, difficulty following instructions, decreased mobility, vision difficulty, weakness or fatigue, and pain.  Additionally, the June 2011 VA examiner of the spine indicated that the Veteran's lumbar spine disc disease decreased mobility and caused problems with lifting and carrying.  Although these VA examiners addressed the separate impact that the Veteran's migraine headaches and lumbar spine disability have on the Veteran's employability, none of the VA examination reports of record address the aggregate impact that all of her service-connected disabilities have on her employability.  Accordingly, the Board concludes that a VA examination is necessary to assess any impact that the Veteran's service-connected disabilities have on her employability.  


Accordingly, the case is REMANDED for the following action:
				
1.  Furnish to the Veteran an additional VA Form 21-8940, to enable her to file a formal application for a TDIU.

2.   Send to the Veteran and her attorney a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claims, particularly to include any additional medical records associated with her 1996 disability retirement.   The letter should also explain how to substantiate entitlement to a TDIU.

3.  Refer the Veteran's claim for a higher rating to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular rating consideration for her migraine headaches.

4.  Schedule the Veteran for an appropriate VA examination in connection with the TDIU claim.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted. 

The examiner is asked to opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that her service-connected disabilities (lumbar spine disability, migraine headaches, adjustment disorder with mixed anxiety and depression, radiculopathy of the right and left lower extremities, and lichen simplex chronicus) render her unable to secure or follow a substantially gainful occupation. 

If the examiner opines that the Veteran's service-connected disabilities do not render her unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with her current service-connected disabilities, given her current skill set and educational background.   

Reconcile any opinion with all evidence of record, to include the July 2010 and June 2011 VA opinions.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

5.  Thereafter, readjudicate the Veteran's extraschedular claim for migraine headaches, and TDIU claim.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and her attorney an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 





							(CONTINUED ON NEXT PAGE)

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


